ACCEPTED
                                                                                                                       05-13-01371-CR
                                                                                                            FIFTH COURT OF APPEALS
                                                                                                                       DALLAS, TEXAS
                                                                                                                 6/29/2015 10:22:12 AM


    Dallas County
                                                                                                                            LISA MATZ
                                                                                                                                CLERK

    Public Defender’s Office
                                                                                               FILED IN
                                                June 26, 2015                           5th COURT OF APPEALS
                                                                                             DALLAS, TEXAS
                                                                                        6/29/2015 10:22:12 AM
                                                                                               LISA MATZ
Ms. Lisa Matz, Clerk                                                                             Clerk
Dallas Court of Appeals
George L. Allen, Sr. Courts Building
600 Commerce Street, Suite 200
Dallas, Texas 75202-4653

       Re:       Charles Dante Brightmon v. The State of Texas
                 Trial Court Nos:     F11-59566-R, F11-59567-R, F11-59568-R, F13-
                                      56195-R
                 Appellate Court Nos: 05-13-01371-CR, 05-13-01372-CR, 05-13-01373-CR,
                                      05-13-01374-CR

       Certification of Compliance with Rule 48.4

Dear Ms. Matz:

       Pursuant to Rule 48.4 of the Texas Rules of Appellate Procedure, I certify that on June
16, 2015, I sent to Mr. Brightmon a copy of this Court’s opinion and judgments, along with
notification of his right to file a pro se petition for discretionary review under Rule 68. This
notification was sent certified mail, return receipt requested, to Mr. Brightmon at his last
known address.

       I have enclosed a copy of the return receipt, received by our office on June 26, 2015.
A date of delivery is not reflected. Please include this letter in the official papers in this
cause.

       Thank you for your assistance in this matter.

                                                              Regards,

                                                              /s/ Riann C. Moore
                                                              Riann C. Moore
                                                              Assistant Public Defender

Enclosure
cc: Dallas County Criminal District Attorney’s Office, Appellate Section

 133 N. Riverfront Blvd., 9th Floor, LB 2  Dallas Texas 75207-4313  Phone: (214) 653-3550  Fax: (214) 653-3539 
               'SENflER: fi!J!lMREi:rs,ri!Jl$c$EiO,FtOfft '
                                 e         '" ~ c-'"
                                                                    ,
                                                                  ,' .  ,    ..                         • • •


                                                                                                        ---
                  '" "f'
                JIll Complete items 1, 2. and 3. Also complete              A. Signature
                                                                               /~
                   item 4 if Restricted Deliver! ls desired~                X':                                       ~'Agent
                .. Print your ,name and ,address on the reverse                                                           o Addr~ssee
                      so that we can return the card to you.                B. Received by (printed Name)           C. Date of Delivery
                I/i!I Attach this card to the back of the mailpiec'e,
                      Of on the front jf spac,e permits.
                                                                            'D. Is deliverY address different from item 1? DYes
                1. Article Addressed to:
                                                                                If YES, enter delivery address below:      ONo
               . C:no\\~~ D' b{~Cf)
               ~~-S*O\%"l. ;)\5
               --SO:('C:l')<e:L S+O:~ -Sc~ \
                                                                            3.~
                ~~\J\             S+o\e...--;S<i\ \ '\2..d .                        ertifiedMai!0   D Priority Mail Express'"
                                                                                                    o
               E\ ~OSD;\X ,qC13lt-84~                                          D, Registered
                                                                               o   Insured Mail     o
                                                                                                      Retum Receiptfor Merchandise
                                                                                                        Collect on Delivery
                                                      ,t-'
                                                     ~.
                                                                            4. Restricted Delivery? (Extra   Fee)         DYes
                2. Article Number
                   (Transfer from sen
                                            7013 2250 0002 2038 8506
               , PS Fonn 3811, July 2013

t"'i
~~~-   {<-\-


"




                                                                                       .